DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 29 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of Du et al. (US 2018/0210321 A1) in view of Schofield et al. (US 6097023).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2018/0210321 A1) in view of Schofield et al. (US 6097023).

Regarding Claim 1, Du discloses a vehicular vision system comprising: a camera comprising a housing and a lens barrel including a lens [Du: FIG. 4], wherein the lens barrel is attached at the housing so that the lens is optically aligned with an imager disposed in the camera housing  [Du: FIG. 4]; wherein the camera is configured to be disposed at an exterior portion of [Du: FIG. 4]; a heating device disposed at the lens [Du: Abstract: The present invention relates to an autonomous moving device, including a camera and a camera heating device, where the camera heating device includes a heating module, and the heating module is configured to heat a lens of the camera to remove water mist on the lens]; an image processor operable to process frames of image data captured by the camera [Du: ¶ [0099]: An algorithm processing program is set in the controller 9, to extract the color value in the image information according to step S140 and to further perform step S160 through program control]; wherein the heating device is activated to initially heat the lens responsive to determination of lens occlusion at the lens [Du: ¶ [0021]: In an embodiment, the autonomous moving device further comprises a sensor that detects information about an environment nearby the camera, the sensor sends the detected environment information to the controller, and the controller controls, according to whether the environment information meets a preset condition, the heating module to heat or stop heating]; and wherein the heating device is (i) deactivated responsive to determination that the determined lens occlusion is not water or moisture [Du: ¶ [0021] whether the environment information meets a preset condition, the heating module to… stop heating]. 
Du may not explicitly disclose lens occlusion is determined via processing by the image processor of a first frame of captured image data, of lens occlusion at the lens; and determination that the determined lens occlusion is not water or moisture is done via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of captured image data; or (ii) further powered to increase the heating function responsive to determination, via processing by the image processor of multiple frames of image data captured 
However, Schofield discloses a vehicular vision system comprising: a camera comprising a housing and a lens barrel including a lens, wherein the lens barrel is attached at the housing so that the lens is optically aligned with an imager disposed in the camera housing  [Schofield: FIG. 1]; wherein the camera is configured to have a field of view exterior of the vehicle  [Schofield: FIG. 1]; an image processor operable to process frames of image data captured by the camera [Schofield: Col. 6, ll. 32-35: At the beginning of each pass through the routine, which occurs for every frame captured by the imaging sensor, a frame is grabbed at 102 and all of the pixels in the frame are processed as follows]; wherein [a component] is activated initially responsive to determination, via processing by the image processor of a first frame of captured image data, of lens occlusion at the lens [Schofield: Col. 11, ll. 33-46: Spatial filtering can also be useful in identifying atmospheric conditions by detecting effects on light sources caused by particular types of atmospheric conditions. One such atmospheric condition is fog. A bright light source 102 is surrounded by a transition region 104 between the intensity of the light source and the black background (FIG. 12a). Fog, or fine rain, tends to produce a dispersion effect around light sources which causes a series of transition regions 104a, 104b . . . 104n which extend further from the light source (FIG. 12b). By placing appropriate limits on the size of the transition region, fog or light rain, or a mixture of both, or other related atmospheric conditions, can be detected. In response to such atmospheric conditions, vehicle headlight dimming control 12 may activate fog lights, inhibit switching to high beams, or perform other control functions]; and wherein the [component] is (i) deactivated responsive to determination, via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of captured image data, that the determined lens occlusion is not water or moisture [Schofield: Col. 12, ll. 46-52: The present invention can be used to detect lane markers in order to either assist in steering the vehicle or provide a warning to the driver that a lane change is occurring. The capability of the invention to detect rain on the vehicle's windshield could be used to control the vehicle's wipers both between OFF and ON conditions and to establish a frequency of intermittent operation], or (ii) further powered to increase the [component’s] function responsive to determination, via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of captured image data, that the determined lens occlusion is water or moisture [Schofield: Col. 12, ll. 50-52: establish a frequency of intermittent operation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing to determine water occlusion of Schofield with the occlusion detection and mitigation of Du in order to reduce required sensors by determining occlusion via a single sensor, the camera, thereby reducing power and processing requirements.

Regarding Claim 2, Du in view of Schofield disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Du in view of Schofield discloses wherein the camera is configured to be fixedly mounted at the exterior portion of the vehicle [Du: FIG. 4].
	

Regarding Claim 3, Du in view of Schofield disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Du in view of Schofield discloses wherein, with the camera fixedly mounted at the exterior portion of the vehicle, the lens is exposed at the exterior portion of the vehicle [Du: FIG. 4].

Regarding Claim 4, Du in view of Schofield disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Du in view of Schofield discloses wherein the heating device includes an electrical lead that is configured to electrically connect to an electrical connector of the vehicle when the camera is disposed at the exterior portion of the vehicle [Du: FIG. 4].

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: While determination of occlusion and mitigation of occlusions by various methods are well-known, the specific requirements for determination of the specified types of occlusion have not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482